        19-13895-jlg    Doc 231      Filed 04/17/20 Entered 04/17/20 15:46:32           Main Document
                                                  Pg 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF NEW YORK

        In re:                                                  Chapter 7

        ORLY GENGER,                                            Case No. 19-13895 (JLG)

                       Debtor.


                                         NOTICE OF APPEARANCE

                       PLEASE TAKE NOTICE that Foley & Lardner LLP hereby appears as co-

        counsel for Dalia Genger, a creditor of the above-captioned debtor and/or party-in-interest of the

        above-captioned case.    Pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of

        Bankruptcy Procedure (the “Bankruptcy Rules”) and sections 102(1), 342 and 1109(b) of title 11

        of the United States Code (the “Bankruptcy Code”), Dalia Genger requests that copies of all

        notices and pleadings given or required to be given in the above-captioned chapter 7 case, be

        given to and served upon:

                       Douglas Spelfogel
                       Paul Labov
                       FOLEY & LARDNER LLP
                       90 Park Ave.
                       New York, NY 10016
                       Telephone: (212) 682-7474
                       Facsimile: (212) 687-2329
                       Email: dspelfogel@foley.com
                              plabov@foley.com


                       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002

        and 9010(b) and Bankruptcy Code section 1109(b), the foregoing request includes not only the

        notices, papers, pleadings, and orders referred to in the Bankruptcy Rules specified above, but

        also includes, without limitation, any and all notices, papers, applications, motions, petitions,

        pleadings, requests, complaints or demands, whether formal or informal, whether written or oral,


                                                        1
4812-5162-7450.1
        19-13895-jlg     Doc 231     Filed 04/17/20 Entered 04/17/20 15:46:32           Main Document
                                                  Pg 2 of 3



        and whether transmitted or conveyed by mail, hand delivery, telephone, facsimile, electronic

        mail, or otherwise, which affects or seeks to affect the above-captioned debtor, their property or

        the administration of the chapter 7 case.

                       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not

        be deemed to be construed to be (i) a waiver of the right of Dalia Genger (a) to have final orders

        entered only after de novo review by a United States District Court, (b) to trial by jury in any

        proceedings so triable in this case or any case, controversy, or proceeding related to this case,

        (c) to have the United States District Court withdraw the reference in any matter subject to

        mandatory or discretionary withdrawal, or (d) to object to the jurisdiction or venue of the Court

        or venue of this case, or (ii) a waiver of any other rights, remedies, claims, actions, defenses,

        setoffs, or recoupments, as appropriate, to which Dalia Genger is or may be entitled in law or

        equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Dalia Genger

        expressly reserves.

                       PLEASE TAKE FURTHER NOTICE that the undersigned hereby demands

        that the names and addresses set forth herein be added to the mailing matrix in these cases.




        Dated: April 14, 2020                       FOLEY & LARDNER LLP
               New York, New York
                                                    /s/ Douglas E. Spelfogel
                                                    Douglas E. Spelfogel
                                                    Paul Labov
                                                    FOLEY & LARDNER LLP
                                                    90 Park Avenue
                                                    New York, NY 10016
                                                    Telephone: (212) 682-7474
                                                    Facsimile: (212) 687-2329
                                                    Email: dspelfogel@foley.com
                                                           plabov@foley.com

                                                    Co-Counsel for Dalia Genger

                                                        2
4812-5162-7450.1
        19-13895-jlg   Doc 231     Filed 04/17/20 Entered 04/17/20 15:46:32       Main Document
                                                Pg 3 of 3




                                      CERTIFICATE OF SERVICE

                      I HEREBY CERTIFY that I caused a true and correct copy of the foregoing has
        been furnished upon all ECF users in this case requesting electronic notification.




                                                     3
4812-5162-7450.1
